Citation Nr: 1722664	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  06-03 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for prostate cancer, to include as a result of exposure to herbicides (Agent Orange).

2. Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, major depressive disorder, and post traumatic stress disorder (PTSD).

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2004, September 2005 and December 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for depression, TDIU, prostate cancer and PTSD.

In February 2010, the Veteran testified before the undersigned at a travel board hearing held at the RO.  Additional evidence was submitted with a signed waiver of RO review.  A transcript is of record.

In January 2011 and September 2012, the Board remanded the matters to the RO for additional development.  

In July 2014, the Veteran executed a new power-of- attorney (VA Form 21-22), designating the Texas Veterans Commission as his representative.  The Board recognizes the change in representation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on these issues on appeal.

In a February 2007 correspondence from the Vet Center in Houston, Texas, a counseling therapist indicated that the Veteran had been receiving treatment for depression and PTSD.  

Accordingly, the Board, in a January 2011 remand, directed the AOJ to contact the Veteran and request that he complete a VA Form 21-4142, Authorization and Consent to Release Information (Release), to assist the AOJ in obtaining any treatment records at the Vet Center in Houston, Texas, in which the Veteran was to take all the appropriate steps to obtain the identified relevant records, upon receipt of the Release.  However, the Board found that the AOJ did not receive any response from the Vet Center, nor did it send any follow-up requests, thereby failing to comply with the Board's January 2011 remand instructions.

Accordingly, the Board, again, remanded this matter to obtain all of the Veteran's outstanding and ongoing treatment records, including treatment records from the Vet Center in Houston, Texas, as well as any associated facility, such as the outreach program in Orange, Texas.  In the alternative, the RO was instructed that if "after making as many requests as are necessary to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should issue a Formal Finding on the Unavailability of Records Memorandum", pursuant to 38 C.F.R. § 3.159(e)(1) (2016).

A Board remand confers upon an appellant, as a matter of law, the right to substantial compliance with all remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); See D'Aries v. Peake, 22 Vet. App. 97, 104 - 05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  Where there is no compliance with the Board's remand orders, the Board itself errs in failing to ensure compliance.  Stegall, 11 Vet. App. at 271.

In this case, in October 2012, the AOJ dispatched a letter to the Veteran, as directed by the Board, requesting that he provide a Release for the pertinent Vet Center treatment records.  In June 2014, the AOJ received a signed and executed Release from the Veteran.  Nonetheless, the treatment records from the Vet Center remain outstanding.

Accordingly, the Board finds that substantial compliance with the September 2012 remand has not been met.  Additionally, the AOJ has not asserted, nor has it issued a formal finding to indicate that it has made reasonable efforts to locate these outstanding treatment records and that the records either do not exist or that further efforts to obtain them would be futile.  See 38 C.F.R. 3.159(e).

The Board acknowledges that the RO received an assessment letter from the Jefferson County Vet Center in Beaumont, Texas, which was dated May 2013; followed by an undated addendum letter to the May 2013 letter, in June 2013 and again in June 2014; and thereafter, followed by another assessment letter, which was dated August 2014.  However, none of these letters constitute treatment records and therefore, the treatment records remain outstanding and are pertinent to the development of his prostate cancer and acquired psychiatric disorder claims.  Additionally, the Board notes that in the June 2014 letter to the Veteran, the RO requested that the Veteran submit a Release for all treatment received from the Jefferson County Vet Center from March 2013 to the present.  However, all treatment records from the Vet Center, including the treatment records prior to March 2013 are pertinent to these claims and must be obtained.  The Board emphasizes that a complete and thorough evaluation of all the Veteran's treatment records are critical and pertinent to the adjudication of his claims.  Accordingly, a remand is warranted to afford the AOJ an opportunity to make as many follow-up requests as necessary to obtain the pertinent records from the Jefferson County Vet Center and all associated facilities.

Moreover, the Veteran asserts that he was stationed in Thailand at the Air force Base of U-Tapao, exposed to Agent Orange, and has been diagnosed with prostate cancer by the VAMC in Houston, Texas.  See Jan 2014 Statement in Support of Claim.

VA has developed specific procedures to determine whether a veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone in Korea.  VA's Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, para. 5, directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  See VBA Fast Letter 09-20 (May 6, 2009).  The M21-1 also specifies when herbicide exposure may be conceded in certain cases where the Veteran served in Thailand during the Vietnam era. 

 The C&P Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  VA's Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, para. 5 provides that herbicide exposure may be conceded on a direct/facts-found basis if the Veteran served with the U.S. Air Force in Thailand during the Vietnam Era at one of the Royal Thai Air Force Bases (RTAFBs) at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang, and as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.

In this case, the Veteran's assertion that in September 1966, he was at U-Tapao AFB Thailand for approximately six days, are corroborated by Military Personnel Records (MPRs).  However, his military occupational specialty (MOS) as an engine mechanic makes it unclear as to whether he was otherwise near the air base perimeter due to his daily work duties.  Therefore, the Board finds that a remand is necessary for contacting the United States Army Joint Services and Records Search Center (JSRRC) to determine the likelihood that the Veteran would have been exposed to Agent Orange, while on temporary duty (TDY) at U-Tapao AFB, in his capacity as an engine mechanic, who, according to the Veteran, observed body bags and wounded soldiers, and carried supplies for veterans, Agent Orange chemical and fuel.

In this regard, the Veteran's claim for TDIU is inextricably intertwined with his claims for prostate cancer and acquired psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Accordingly, this issue must be evaluated with the service connection claims for prostate cancer and acquired psychiatric disability.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter providing him the opportunity to identify the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims, if any. 

2. After obtaining any needed assistance from the Veteran, such as a Release, make as many attempts as necessary to obtain all pertinent private records identified by the Veteran, if not already associated with the claims file.  This effort must include an initial request and, if the records are not received, at least one follow-up request. 

3. Obtain all of the Veteran's outstanding and ongoing VA treatment records. 

4. Make as many requests as are necessary to obtain the Veteran's Vet Center treatment records, including from Jefferson County Vet Center in Beaumont, Texas, the Houston, Texas Vet Center facility and any associated facility, such as the outreach program in Orange, Texas. 

5. All attempts to fulfill the development specified above must be documented in the claims file. 

If, after making as many requests as are necessary to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should issue a Formal Finding on the Unavailability of Records Memorandum, consistent with 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will undertake regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

6. After completing the requested development above, take appropriate steps to contact JSRRC to determine the likelihood of the Veteran's exposure to Agent Orange in his capacity as an engine mechanic, who observed body bags and wounded soldiers, and carried supplies for veterans, Agent Orange chemical and fuel.  Please obtain answers to the following question:

What is the likelihood that someone with the Veteran's MOS of engine mechanic would have been exposed to Agent Orange, while on TDY in U-Tapao AFB in Thailand from the period of:

(a) September 27 - October 4, 1966; and

(b) October 14 - 20, 1966.

All steps to answer these questions must be documented in the claims file.

7. The RO should take all appropriate steps, including contacting JSRRC, to provide the verified particulars of the Veteran's Foreign Service, and specifically, request verification of the claimed herbicide exposure in Thailand.  This request should include the information presented in the evidence submitted by the Veteran, including the Veteran's assertions about his exposure to Agent Orange.

8. After the developments requested above have been completed, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for a response from the Veteran or his representative.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).




